Citation Nr: 1705437	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  11-28 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left knee strain. 

2.  Entitlement to a rating in excess of 20 percent for a right knee strain.

3.  Entitlement to an initial rating in excess of 10 percent for left ankle sprain. 

4.  Entitlement to an initial rating in excess of 10 percent for right ankle sprain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 2001 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The issues of entitlement to service connection for hearing loss, tinnitus, and a request to open a claim of service connection for the back have been raised by the record in a February 2017 correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  A review of the claims file reveals that the Veteran was afforded a VA examination to evaluate his knee and ankle disabilities in August 2011, over 5 years ago.  As such, the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old).  Furthermore, the examination must comply with the holding in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) (holding that of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).

In addition, the most recent treatment records associated with the claims file are VA treatment records from 2012.  

Finally, the Veteran's representative has asserted that documents are missing from the Veteran's claims file. See May 2016 Appellate Brief.  The RO should attempt to clarify what records are purported to be missing and associate them with the record.   

Accordingly, the case is REMANDED for the following actions:

1.  Pursuant to the May 2016 written statement from the Veteran's appointed representative, attempt to locate the three Powers of Attorney forms that The American Legion is alleging are missing from the file.  Any missing records should be associated with the record.  

2.  Obtain and associate with the claims file all VA medical records that are not currently of record.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected bilateral knee and ankle disabilities.   

Testing should include active and passive ranges of motion and range of motion with weight-bearing and non-weight-bearing.

4.  Then, readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







